In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                             No. 17-461V
                                         (Not to be Published)

*************************
                           *                                    Special Master Corcoran
HUGH GOSE,                 *
                           *
               Petitioner, *                                    Filed: February 6, 2019
                           *
           v.              *
                           *                                    Decision by Proffer; Damages;
SECRETARY OF HEALTH        *                                    Influenza (“Flu”) Vaccine;
AND HUMAN SERVICES,        *                                    Guillain-Barré syndrome (“GBS”).
                           *
               Respondent. *
                           *
*************************

Amber D. Wilson, Maglio Christopher and Toale, PA, Washington, DC, for Petitioner.

Althea W. Davis, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                                  DECISION AWARDING DAMAGES1

       On March 31, 2017, Hugh Gose filed a petition seeking compensation under the National
Vaccine Injury Compensation Program.2 ECF No. 1. Petitioner alleged that he suffered from
Guillain-Barré syndrome (“GBS”) as a result of receiving the influenza (“flu”) vaccine on
September 18, 2015. Petition at 1.

      Thereafter, on November 15, 2017, Respondent filed his Rule 4(c) Report indicating that
medical personnel of the Division of Injury Compensation Programs (“DICP”), Department of

1
  This Decision will be posted on the United States Court of Federal Claims website, and in accordance with the E-
Government Act of 2002, 44 U.S.C. § 3501 (2012). This means the Decision will be available to anyone with access
to the internet. As provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the published
decision’s inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is a trade
secret or commercial or financial in substance and is privileged or confidential; or (2) that includes medical files or
similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
Otherwise, the whole Decision will be available to the public in its current form. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
Individual section references hereafter will be to § 300aa of the Act (but will omit that statutory prefix).
Health and Human Services concluded that Petitioner has satisfied the criteria for a GBS/flu
vaccine injury as set forth in the Vaccine Injury Table (“Table”). See Rule 4(c) Report, filed
November 15, 2017 (ECF No. 13) at 5-6. According to Respondent, the evidence shows that
Petitioner suffered GBS following administration of the flu vaccine, and that onset occurred within
the time period specified in the Table. Id. at 5. Thus, Respondent indicated that based on his review
of the record Petitioner satisfied all legal prerequisites for compensation under the Act. Id. at 5-6.
I subsequently issued a ruling on entitlement that same day. See ECF No. 14.

        On February 5, 2019, Respondent filed a proffer proposing an award of compensation. ECF
No. 34. I have reviewed the file, and based upon that review I conclude that the Respondent’s
proffer (as attached hereto) is reasonable. I therefore adopt it as my decision in awarding damages
on the terms set forth therein.

         The proffer awards:

         •   A lump sum payment of $211,599.62, in the form of a check payable to Petitioner.

Proffer at II. These amounts represent compensation for all elements of compensation under 42
U.S.C. § 300aa-15(a) to which Petitioner is entitled.

        I approve a Vaccine Program award in the requested amount set forth above to be made to
Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the Court is directed to enter judgment herewith.3

         IT IS SO ORDERED.

                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.

                                                           2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

HUGH GOSE,                                  )
                                            )
                Petitioner,                 )       No. 17-461V
                                            )       Special Master Brian Corcoran
       v.                                   )
                                            )
SECRETARY OF HEALTH                         )
AND HUMAN SERVICES,                         )
                                            )
                Respondent.                 )
                                            )

            RESPONDENT'S PROFFER ON AWARD OF COMPENSATION

       On March 31, 2017, Hugh Gose (“petitioner”) filed a petition for compensation

(“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -

34 (“Vaccine Act” or “Act”), as amended. Respondent conceded petitioner’s entitlement to

compensation in his Rule 4(c) Report filed on November 15, 2017. Based on Respondent’s Rule

4(c) Report, on November 15, 2017, Special Master Corcoran found petitioner entitled to

compensation.

I.    Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$211,599.62, which represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.




                                                1
II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $211,599.62 in the form of a check payable to petitioner. 1

Petitioner agrees.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              CATHARINE E. REEVES
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              GABRIELLE M. FIELDING
                                              Assistant Director
                                              Torts Branch, Civil Division

                                               s/Althea Walker Davis
                                              ALTHEA WALKER DAVIS
                                              Senior Trial Counsel
                                              Torts Branch, Civil Division
                                              U.S. Department of Justice
                                              P.O. Box 146
                                              Benjamin Franklin Station
                                              Washington, D.C. 20044-0146
                                              Tel: (202) 616-0515

DATED: 5 February 2019




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.

                                                 2